concurring:
I join the Court’s fine opinion but note that our decision does not foreclose interlocutory appellate jurisdiction under Perl-man when (i) the underlying action is not a Rule 41(g) motion for return of property and (ii) the party whose documents were seized raises an attorney-client privilege objection. See In re Berkley & Co., Inc., 629 F.2d 548, 549-51 (8th Cir.1980). Here, however, the attorney-client privilege issue has become moot during the pendency of the appeal. Therefore, the Court properly does not address the merits of petitioner’s attorney-client privilege arguments.